Citation Nr: 1026750	
Decision Date: 07/16/10    Archive Date: 07/28/10

DOCKET NO.  08-03 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an initial compensable rating prior to 
February 1, 2010, for service-connected bilateral hearing loss.  

2.  Entitlement to a rating in excess of 10 percent for service-
connected bilateral hearing loss since February 1, 2010.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Katie K. Molter




INTRODUCTION

The Veteran served on active duty from February 1968 to January 
1970.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a December 2006 rating decision, in which 
the RO, in pertinent part, granted service connection for 
bilateral hearing loss and assigned a noncompensable (zero 
percent) rating, effective June 28, 2006.  The Veteran has 
perfected an appeal of the initial disability rating assigned.

This claim was before the Board and remanded in June 2009.  

During the pendency of the appeal the RO issued a March 2010 
rating decision which assigned a 10 percent evaluation effective 
February 1, 2010, for the Veteran's bilateral hearing loss.  As 
the 10 percent rating does not represent the highest possible 
benefit, the issue remains in appellate status.  AB v. Brown, 6 
Vet. App. 35, 38 (1993).  Accordingly, the issue on appeal has 
been recharacterized as set forth on the title page of this 
decision.


FINDINGS OF FACT

1.  The evidence of records shows that prior to February 1, 2010, 
the Veteran had no worse than Level I hearing impairment in his 
right ear and Level I hearing impairment in his left ear.  

2.  The evidence of record shows that since February 1, 2010, the 
Veteran has had no worse than Level VI hearing impairment in his 
right ear and Level IV hearing impairment in his left ear.  




CONCLUSIONS OF LAW

1.  The criteria for an initial compensable disability rating 
prior to February 1, 2010, for bilateral hearing loss have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.105 (e), 3.159, 3.321, 4.1-4.7, 4.85, 4.86, Diagnostic Code 
6100 (2009).

2.  The criteria for a rating of 20 percent, but no higher, for 
bilateral hearing loss for the period since February 1, 2010, 
have been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.105 (e), 3.159, 3.321, 4.1-
4.7, 4.85, 4.86 Diagnostic Code 6100 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim, including: (1) veteran 
status; (2) existence of a disability; (3) a connection between 
the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Further, this 
notice must include information that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

An August 2006 pre-rating notice letter described the evidence 
necessary to substantiate a claim for service connection, and met 
all of the requirements noted above; including informing the 
Veteran that it was ultimately his responsibility to see to it 
that any records pertinent to his claim are received by VA.

This notification would also apply to the "downstream" issue of 
entitlement to a higher initial rating.  The Unites States Court 
of Appeals for Veterans Claims (Court) has held that once service 
connection is granted the claim is substantiated, additional VCAA 
notice is not required; and any defect in the notice is not 
prejudicial.  Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007); 
Dingess, 19 Vet. App. at 491.  The Board notes that the August 
2006 pre-rating letter included notice as to how disability 
ratings and effective dates are assigned, and the type of 
evidence that impacts these types of determinations, consistent 
with Dingess.  Thus, because the notice that was provided before 
service connection was granted was legally sufficient, VA's duty 
to notify in this case has been satisfied.

All relevant evidence necessary for an equitable resolution of 
the issue remaining on appeal has been identified and obtained, 
to the extent possible.  The evidence of record includes VA 
examination reports, VA treatment records, service treatment 
records, and written statements from the Veteran and his 
representative.  

The Board has carefully considered the provisions of the VCAA in 
light of the record on appeal, and for the reasons expressed 
above; it finds that the notice and development of the claim has 
been consistent with these provisions.  Accordingly, the Board 
will proceed to a decision on the merits.

II.  Pertinent Laws and Regulations

Disability ratings are assigned in accordance with VA's Schedule 
for Rating Disabilities and are intended to represent the average 
impairment of earning capacity resulting from disability.  See 38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  Separate diagnostic 
codes identify the various disabilities.  See 38 C.F.R. Part 4 
(2009).  Specific diagnostic codes will be discussed where 
appropriate below.  

When a question arises as to which of two ratings shall be 
applied under a particular diagnostic code, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria for the higher rating; otherwise, the 
lower rating will be assigned.  See 38 C.F.R. § 4.7.

The Veteran's entire history is to be considered when making 
disability evaluations. See generally 38 C.F.R. § 4.1 (2009); 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and an 
increase in the disability rating is at issue, it is the present 
level of disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, the Board 
acknowledges that a claimant may experience multiple distinct 
degrees of disability that might result in different levels of 
compensation from the time the increased rating claim was filed 
until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 
505 (2007).

In evaluating service-connected hearing loss, disability ratings 
are derived by a mechanical application of the rating schedule to 
the numeric designations assigned after audiometric evaluations 
are performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  Hearing loss disability evaluations range from 0 percent 
(noncompensable) to 100 percent based on organic impairment of 
hearing acuity, as measured by controlled speech discrimination 
tests in conjunction with the average hearing threshold, as 
measured by pure tone audiometric tests in the frequencies 1000, 
2000, 3000, and 4000 cycles per second (Hertz).  

The rating schedule establishes 11 auditory acuity levels, 
designated from Level I for essentially normal hearing acuity 
through Level XI for profound deafness.  VA audiometric 
examinations are conducted using a controlled speech 
discrimination test together with the results of a pure tone 
audiometry test.  The vertical lines in Table VI (in 38 C.F.R. § 
4.85) represent nine categories of the percentage of 
discrimination based on the controlled speech discrimination 
test.  The horizontal columns in Table VI represent nine 
categories of decibel loss based on the pure tone audiometry 
test.  The numeric designation of impaired hearing (Levels I 
through XI) is determined for each ear by intersecting the 
vertical row appropriate for the percentage of discrimination and 
the horizontal column appropriate to the pure tone decibel loss.

The percentage evaluation is determined from Table VII (in 38 
C.F.R. § 4.85) by intersecting the vertical column appropriate 
for the numeric designation for the ear having the better hearing 
acuity and the horizontal row appropriate to the numeric 
designation for the ear having the poorer hearing acuity.  For 
example, if the better ear has a numeric designation Level of "V" 
and the poorer ear has a numeric designation Level of "VII," the 
percentage evaluation is 30 percent.  See 38 C.F.R. § 4.85.

The provisions of 38 C.F.R. § 4.86(a) provide that, when the pure 
tone threshold at each of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIA, whichever 
results in the higher numeral.  Each ear will be evaluated 
separately.  

The provisions of 38 C.F.R. § 4.86(b) now provide that, when the 
pure tone threshold is 30 decibels or less at 1000 hertz, and 70 
decibels or more at 2000 hertz, the rating specialist will 
determine the Roman numeral designation for hearing impairment 
from either Table VI or Table VIA, whichever results in the 
higher numeral.  That numeral will then be elevated to the next 
higher Roman numeral.  Each ear will be evaluated separately.

III.  Analysis

After a review of the medical evidence, the Board finds that the 
Veteran's bilateral hearing loss does not warrant a compensable 
rating prior to February 1, 2010, however the Veteran's bilateral 
hearing loss warrants a rating of 20 percent since February 1, 
2010.  

At the Veteran's September 2006 VA audiological examination, pure 
tone threshold levels measured the following:




HERTZ



1000
2000
3000
4000
Avg.
RIGHT
30
45
55
70
50
LEFT
25
45
60
65
49

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and 92 percent in the left ear.  

Applying the findings of the September 2006 VA audiological 
examination to the rating criteria for hearing impairment, the 
Board concludes there is no basis for a compensable rating prior 
to February 1, 2010.  The results of the September 2006 
audiological examination show the Veteran's right ear had an 
average puretone threshold of 50 and 92 percent speech 
recognition; his left ear had an average puretone threshold of 49 
and 92percent speech recognition.  This, in turn, correlates to 
Level I hearing loss in the right ear and Level I in the left ear 
under Table VI, warranting a noncompensable rating under Table 
VII.  

At a February 1, 2010, VA audiological examination, pure tone 
threshold levels measured the following:




HERTZ



1000
2000
3000
4000
Avg.
RIGHT
60
65
75
80
70
LEFT
45
55
70
75
61

Speech audiometry revealed speech recognition ability of 80 
percent in the right ear and 84 percent in the left ear.  The 
above results correlate to Level IV hearing loss in the right ear 
and Level III in the left ear under Table VI, warranting a 10 
rating under Table VII.  

However, because the Veteran's February 1, 2010, VA audiologic 
examination revealed an exceptional pattern of hearing loss in 
both ears, the Board has considered the special provisions of  
§ 4.86(a).  Using table VIA for the right ear would yield a 
finding of Level VI hearing loss.  Therefore, the higher level of 
hearing impairment, derived from Table VIA is used to arrive at 
the Veteran's disability rating.  Using table VIA for the left 
ear would yield a finding of Level IV hearing loss.  Therefore, 
the higher level of hearing impairment, derived from Table VIA is 
used to arrive at the Veteran's disability rating.  Thus, this 
correlates to Level VI hearing loss in the right ear and Level IV 
hearing loss in the left ear, which, when applied to Table VII 
warrants a 20 percent rating.  

Applying the findings of the audiological examinations to the 
rating criteria for hearing impairment, the Board concludes there 
is no basis for a compensable rating prior to February 1, 2010, 
however, the Veteran is entitled to a 20 percent rating since 
February 1, 2010.  At no time prior to February 1, 2010, has the 
Veteran's hearing loss been worse than Level I in the right ear 
and Level I in the left ear.  Therefore there is no basis for a 
compensable rating prior to February 1, 2010.  In addition, at no 
time since February 1, 2010, has the Veteran's hearing loss been 
worse than Level VI in the right ear and Level IV in the left 
ear.  Therefore, there is no basis for a rating in excess of 20 
percent since February 1, 2010.    

The Board notes that, in Martinak v. Nicholson, 21 Vet. App. 447, 
455 (2007), the Court held that, relevant to VA audiological 
examinations, in addition to dictating objective test results, a 
VA audiologist must fully describe the functional effects caused 
by a hearing disability in his or her final report.  The February 
2010 VA examiner discussed the functional effects of the 
Veteran's service-connected bilateral hearing loss in detail.  
The September 2006 VA examiner did not specifically address the 
functional affects caused by the Veteran's bilateral hearing loss 
disability, however, the Board finds that no prejudice results to 
the Veteran and, as such, the Board may proceed with a decision.

In this regard, the Board notes that the Court's rationale in 
requiring an examiner to consider the functional effects of a 
Veteran's hearing loss disability involves the potential 
application of 38 C.F.R. § 3.321(b) in considering whether 
referral for an extraschedular is warranted.  Specifically, the 
Court noted that, "unlike the rating schedule for hearing loss, § 
3.321(b) does not rely exclusively on objective test results to 
determine whether an extraschedular rating is warranted.  The 
Secretary's policy [requiring VA audiologists to describe the 
effect of a hearing disability on a Veteran's occupational 
functioning and daily activities] facilitates such determinations 
by requiring VA audiologists to provide information in 
anticipation of its possible application."  Id.

While the VA examiner failed to fully address the functional 
effect of the Veteran's hearing loss disability, the Board notes 
that other evidence of record, to specifically include a May 2006 
VA treatment record, adequately address the issue.  Therefore, 
while the September 2006 examination is defective under Martinak, 
the Board finds that no prejudice results to the Veteran in that 
the functional effects of his hearing loss disability are 
adequately addressed by the remainder of the record and are 
sufficient for the Board to consider whether referral for an 
extra-schedular rating is warranted.  § 3.321(b).

An extra-schedular evaluation is for consideration where a 
service-connected disability presents an exceptional or unusual 
disability picture with marked interference with employment or 
frequent periods of hospitalization that render impractical the 
application of the regular schedular standards.  Floyd v. Brown, 
9 Vet. App. 88, 94 (1996). 

An exceptional or unusual disability picture occurs where the 
diagnostic criteria do not reasonably describe or contemplate the 
severity and symptomatology of the Veteran's service-connected 
disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If there is an exceptional or unusual disability picture, then 
the Board must consider whether the disability picture exhibits 
other factors such as marked interference with employment and 
frequent periods of hospitalization.  Id. at 115-116.  When those 
two elements are met, the appeal must be referred for 
consideration of the assignment of an extraschedular rating.  
Otherwise, the schedular evaluation is adequate, and referral is 
not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 
116.

In this case, the schedular evaluation in this case is not 
inadequate.  An evaluation in excess of that assigned is provided 
for certain manifestations of the service-connected disability at 
issue, but the medical evidence reflects that those 
manifestations are not present in this case.  Accordingly, 
extraschedular referral is not in order here.

In reaching the above determinations, the Board acknowledges that 
the VA is statutorily required to resolve the benefit of the 
doubt in favor of the Veteran when there is an approximate 
balance of positive and negative evidence regarding the merits of 
an outstanding issue.  That doctrine, however, is not applicable 
in this case because the preponderance of the evidence is against 
the Veteran's claims.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990); 38 U.S.C.A. § 5107(b).  


ORDER

Entitlement to a compensable rating prior to February 1, 2010, 
for bilateral hearing loss is denied.  

A rating of 20 percent, but no higher, for bilateral hearing loss 
for the period since February 1, 2010, is granted, subject to the 
law and regulations governing the award of monetary benefits.  




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


